Case 4:18-cv-00456-ALM-KPJ Document 19 Filed 08/05/21 Page 1 of 3 PageID #: 90




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION


MUHAMMAD A. SARFARZ,#80232053                      §
                                                   §
VS.                                                §             CIVIL ACTION NO. 4:18cv456
                                                   §         CRIMINAL ACTION NO. 4:12cr75(1)
UNITED STATES OF AMERICA                           §

                                     ORDER OF DISMISSAL

        Pro se Movant Muhammad Aijaz Sarfraz filed a motion to vacate, set aide or correct sentence

pursuant to 28 U.S.C. § 2255. The motion was referred to United States Magistrate Judge Kimberly

C. Priest Johnson, who issued a Report and Recommendation (Dkt #15) concluding that the motion

should be denied. Movant filed objections (Dkt #17).

        In Movant’s objections, he simply reurges his claim that, but for his counsel’s ineffective

assistance of counsel, he would have pled guilty and received a lesser sentence. Although he claims

that he meets the prejudice prong for ineffective assistance of counsel as discussed in Lafler v. Cooper,

566 U.S. 156, 163 (2012), the record contradicts Movant’s claims. In Lafler, it was determined that

counsel’s performance was deficient because he advised the defendant to reject a plea offer that would

have resulted in a lesser sentence, and such advice was unreasonable. Id. In Movant’s direct appeal,

the Fifth Circuit noted that the breakdown in communications between Movant and Counsel in the

instant case was entirely due to Movant’s fanciful wish to get a plea deal similar to his co-defendants

although he was a leader in the conspiracy. United States v. Sarfraz, 683 F. App’x 268, 270 (5th Cir.

2015). As shown in the Report and Recommendation, Movant’s counsel urged Movant to accept any

one of several plea offers – all of which would have resulted in a much lesser sentence. Movant fails

to show Counsel was ineffective.


                                                   1
Case 4:18-cv-00456-ALM-KPJ Document 19 Filed 08/05/21 Page 2 of 3 PageID #: 91




        Movant also requests an evidentiary hearing. Evidentiary hearings, however, are not

required in federal habeas corpus proceedings. See Rule 8, Rules Governing § 2255 Cases in the

United States District Courts; see also McCoy v. Lynaugh, 874 F.2d 954, 966-67 (5th Cir. 1989).

Quite the contrary, “to receive a federal evidentiary hearing, a petitioner must allege facts that, if

proved, would entitle him to relief.” Wilson v. Butler, 825 F.2d 879, 880 (5th Cir. 1987), cert.

denied, 484 U.S. 1079 (1988); see also Townsend v. Sain, 372 U.S. 293, 312 (1963). “This

requirement avoids wasting federal judicial resources on the trial of frivolous habeas corpus claims.”

Wilson, 825 F.2d at 880. As the record shows, Movant was adamant about going to trial if he did

not receive a similar plea offer as that of his co-defendants. The Fifth Circuit specifically noted this

fact. Sarfraz, 683 F. App’x at 270. The record also shows that Counsel urged Movant to agree to

any one of several plea agreements offered, but Movant refused. In sum, Movant fails to show that

he is entitled to an evidentiary hearing. See United States v. Auten, 632 F.2d 478, 480 (5th Cir.

1980) (noting that mere conclusory allegations are not sufficient to support a request for an

evidentiary hearing).

        The Report of the Magistrate Judge, which contains proposed findings of fact and

recommendations for the disposition of such action, has been presented for consideration, and having

made a de novo review of the objections raised by Movant to the Report, the Court is of the opinion

that the findings and conclusions of the Magistrate Judge are correct and Movant’s objections are

without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

Judge as the findings and conclusions of the Court.

        It is accordingly ORDERED that Movant’s motion to vacate, set aside or correct his sentence

pursuant to 28 U.S.C. § 2255 is DENIED and the case is DISMISSED with prejudice. A certificate


                                                   2
.
    Case 4:18-cv-00456-ALM-KPJ Document 19 Filed 08/05/21 Page 3 of 3 PageID #: 92




    of appealability is DENIED. All other motions not previously ruled on are hereby DENIED.

        SIGNED this 5th day of August, 2021.




                                     ___________________________________
                                     AMOS L. MAZZANT
                                     UNITED STATES DISTRICT JUDGE




                                                 3
